MEMORANDUM OF DECISION.
After a jury trial in Superior Court (Hancock County) defendant Edward Pinkham was convicted of aggravated assault, 17-A M.R.S.A. § 208(1)(C) (1983). On appeal Pinkham challenges the sufficiency of the evidence to support a finding that the circumstances of his assault upon the victim, David Holland, manifested extreme indifference to the value of human life, a finding necessary for the assault to be “aggravated” under the governing statute. Viewing the evidence in the light most favorable to the State, the jury could rationally find beyond a reasonable doubt every element of the offense charged, including circumstances manifesting extreme indifference to the value of human life. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is: Judgment affirmed.
All concurring.